Name: Commission Regulation (EC) No 2884/94 of 25 November 1994 laying down rates of compensatory interest applicable during the first half of 1995 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements suspension system and temporary importation procedures
 Type: Regulation
 Subject Matter: tariff policy;  financial institutions and credit
 Date Published: nan

 No L 304/26 Official Journal of the European Communities 29. 11 . 94 COMMISSION REGULATION (EC) No 2884/94 of 25 November 1994 laying down rates of compensatory interest applicable during the first half of 1995 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements suspension system and temporary importation procedures) HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to Articles 589 (4) (a) and 709 (3) (a) of Regulation (EEC) No 2454/93 applicable for the period from 1 January until 30 June 1995 are hereby established as follows : Belgium 6,05 % Denmark 6,13 % Federal Republic of Germany 5,53 % Greece 29,15 % Spain 8,13 % France 6,01 % Ireland 5,91 % Italy 8,17 % Luxembourg . 6,05 % Netherlands 5,22 % Portugal 11,23% United Kingdom 5,22 % . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 2193/94 (3), and in particular Articles 589 (4) (a) and 709 thereof, Whereas Article 589 (4) (a) of Regulation (EEC) No 2454/93 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensating products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the first half of 1995 must be established in accor ­ dance with the rules laid down in that Regulation ; Whereas, to ensure equity of treatment between operators established in the Community and those established in the new Member States ; if the accession of the new Member States becomes effective, it is desirable to deter ­ mine, under the same conditions, the rates of compensa ­ tory interest applicable in these new Member States for release for free circulation of goods entered under the inward processing relief arrangements, suspension system, and the temporary importation procedures, Article 2 If the accession of new Member States becomes effective, the following annual compensatory interest rates, provided for in Article 1 , shall apply : Norway 5,32 % Austria 5,34 % Finland 5,09 % Sweden 7,31 % . Article 3 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1994. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10. 1993, p. 1 . (3) OJ No L 235, 9 . 9 . 1994, p. 6 .